After the foregoing statement of the case,
GROSSCUP, Circuit Judge,
delivered the opinion of the Court, as follows:
The patent in suit, in our opinion, adopts every feature of appellant's previous device. It substitutes for the square steel billet of the prior patents the metal or wooden box adapted to carry the segregated particles, such as bars, limestone, etc. It retains the feature of tongs to grasp the dumping boxes, but provides, as less expensive, an alternative mechanism, namely, a flanged recess in the end of the box adapted to receive the head of the lifting arm or bar, the arm or bar having a head adapted to fit the flanged recess. With this modification—which, however, is only alternative—the mechanism employed to lift the- load to the level of the furnace door, to move the same into and from the furnace, and to tilt the same in the furnace, is identical with the mechanism of the prior patents.
There may be merit (though this we do not decide) in the substitution of the recess flange and suitable head for the previous device of tongs. But the question is, Can we decide, without reading something new into the patent in suit, that the claims are restricted to the flanged recess and suitable head, as interlocking means? We think not. The claims include the entire process set forth in the description, and this embodied the grasping by tongs, as well as by a flanged recess and suitable head. The patent must be sustained, as a whole, or not sustained at all; and to sustain it, as a whole, is to judge that the use of tongs in the process named had not been anticipated in the previous' art. But this is clearly disproven by the patents already cited.
Nor do we think that the substitution of a box for the billet differentiates this patent from its predecessors. There is no inventiveness in this. The . progress of the mechanic arts is not subject to the tribute levied by the patent laws for every departure from pre-existing methods. The departure set forth in the patent is only such as any mechanic would have adopted, had the occasion for the change arisen.
The decree of the Circuit Court will be affirmed.